DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickling (US 6,209,896).  Hickling discloses:
With regard to claim 1 - An apex axle truss system comprising: 
a first apex axle truss 34 comprising a sheet of metal that has been bent to form (see marked up Fig. below for reference: 

    PNG
    media_image1.png
    360
    517
    media_image1.png
    Greyscale


a second substantially vertical wall configured to be secured to a second lateral side of the axle housing; 
a first angled wall disposed between the first substantially vertical wall and the second substantially vertical wall; and 
a second angled wall disposed between the first angled wall and the second substantially vertical wall, wherein the first angled wall and the second angled wall form an apex, wherein the apex is configured to be disposed over an upper surface of the axle housing.

With regard to claim 2 - wherein the first apex axle truss is sized and shaped to be disposed under a coil spring bracket (see Fig. 5A; though the reference discloses air springs, the truss is shown as being sized and shaped to be able to be disposed under a coil spring bracket, which is simply intended use).

With regard to claim 3 - wherein the first apex axle truss is sized and shaped to be disposed adjacent to a coil spring bracket (see the rejection to claim 2, above).

With regard to claim 4 - wherein the first apex axle truss is sized and shaped to be disposed over at least a portion of a differential housing, wherein the differential housing is secured to the axle housing.  This limitation states intended use.  As can be seen in Fig. 2A, the truss is sized and fit to be able to be disposed over a differential housing.

With regard to claim 6 - wherein a first distal end of the first substantially vertical wall is configured to be secured to the first lateral side of the axle housing 30 via one or more first welds, and wherein a 

With regard to claim 15 - An apex axle truss system comprising (see marked up Fig. below): 
	
    PNG
    media_image2.png
    360
    517
    media_image2.png
    Greyscale

an apex coil spring bracket truss comprising a sheet of metal that has been bent to form: 
a flat upper wall configured to be disposed over an axle housing 30; 
a first angled wall configured to be secured to a first lateral side of the axle housing 30; 
a first substantially vertical wall disposed between the first angled wall and the flat upper wall; 
a second angled wall configured to be secured to a second lateral side of the axle housing 30; and 


With regard to claim 16 - wherein the first angled wall is angled towards the first lateral side of the axle housing, and wherein the second angled wall is angled towards the second lateral side of the axle housing (see marked up Fig. above).

With regard to claim 17 - wherein the flat upper wall forms one or more openings, wherein the flat upper wall is to be secured to the axle housing via the one or more openings (see Fig. 2B).

With regard to claim 18 wherein the first angled wall is configured to be secured to the first lateral side of the axle housing via one or more first welds, wherein the second angled wall is configured to be secured to the second lateral side of the axle housing via one or more second welds, and wherein the flat upper wall is configured to be secured to an upper surface of the axle housing via one or more third welds through the one or more openings (“Bracket 34 has opposing edges 38 which are welded to an outer surface 36 of axle beam 30, best shown in FIGS. 2A and 2C. Opposing edges 38 are welded to axle beam 30 along a neutral bending axis to improve the structural integrity of bracket assembly 22.” – column 2, lines 61-65; “Bracket assembly 22 also includes a pair of support brackets 48 that connect torsion assembly 26 to axle beam 30. Each support bracket 48 including a pair of parallel plates 50, best shown in FIGS. 2A and 2C, having upper 51 and lower 52 portions. Upper portions 51 are welded to axle beam 30 and bracket 34 and lower portions 52 depend downwardly from upper portions 51. Lower portions 52 have a fourth group of apertures 54, shown in FIG. 2D, to which torsion assemblies 24 are attached. Support brackets 48 and bracket 34 together improve the structural rigidity of axle beam 30 while providing structurally sound anchoring points for the suspension components. In this manner, loads may be transmitted from the wheels through the suspension components to the frame 12 without undesirable distortion to the axle beam 30 and bracket 34.” – column 3, lines 10-25).  


Claim(s) 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullican et al (US 7,500,688).  Mullican discloses:
With regard to claim 8 - An apex axle truss system comprising: 
an apex differential truss 50 comprising a sheet of metal that has been bent to form: 
a first angled wall comprising a first distal end configured to be secured to a first portion of a differential housing D; and 


    PNG
    media_image3.png
    483
    674
    media_image3.png
    Greyscale

With regard to claim 9 - further comprising: 
a first apex axle truss comprising a second apex, wherein the first apex axle truss is configured to be disposed over a first axle housing A; and 
a second apex axle truss comprising a third apex, wherein the second apex axle truss is configured to be disposed over a second axle housing A, wherein the differential housing D is disposed between the first axle housing A and the second axle housing A (see marked up Fig. below).

    PNG
    media_image4.png
    483
    674
    media_image4.png
    Greyscale

With regard to claim 10 - wherein the apex differential truss is configured to interlock with the first apex axle truss and the second apex axle truss (see above Fig.).

With regard to claim 11 - wherein responsive to the apex differential truss and the first apex axle truss being secured together, the first apex axle truss and the apex differential truss form a slot to receive a portion of a coil spring bracket 40A.

With regard to claim 12 - wherein the first apex axle truss comprises: 
a first substantially vertical wall 50A’ configured to be secured to a first lateral side of the first axle housing A; and 


With regard to claim 13 - further comprising suspension bracketry secured to an upper surface of the apex differential truss, wherein the suspension bracketry is configured to connect to one or more control arms 26 to prevent axle housing movement.

With regard to claim 14 - wherein the one or more control arms 16 connect to brackets 14 on a vehicle frame, wherein the axle housing movement comprises frontward movement, rearward movement, and rotation.

With regard to claim 15 - An apex axle truss system comprising (see marked up Fig. below): 

    PNG
    media_image5.png
    317
    734
    media_image5.png
    Greyscale

	an apex coil spring bracket truss 50 comprising a sheet of metal that has been bent to form: 
a flat upper wall configured to be disposed over an axle housing A; 
a first angled wall configured to be secured to a first lateral side of the axle housing 30; 

a second angled wall configured to be secured to a second lateral side of the axle housing 30; and 
a second substantially vertical wall 50B’ disposed between the second angled wall and the flat upper wall.

With regard to claim 16 - wherein the first angled wall is angled towards the first lateral side of the axle housing, and wherein the second angled wall is angled towards the second lateral side of the axle housing (see marked up Fig. above).

With regard to claim 17 - wherein the flat upper wall forms one or more openings 50G, wherein the flat upper wall is to be secured to the axle housing via the one or more openings.

With regard to claim 18, Mullican fails to explicitly wherein the first angled wall is configured to be secured to the first lateral side of the axle housing via one or more first welds, wherein the second angled wall is configured to be secured to the second lateral side of the axle housing via one or more second welds, and wherein the flat upper wall is configured to be secured to an upper surface of the axle housing via one or more third welds through the one or more openings.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hickling in view of Mullican.  Hickling fails to explicitly disclose wherein the apex axle truss system runs from a first inner C to a second inner C.  Mullican teaches utilizing a truss over an axle from a first inner C to a second inner C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the axle truss of Hickling with the teaching of Mullican such that the truss extends from a first inner C to a second inner C so as to support a bigger portion of the axle.
With regard to claim 7, Hickling fails to explicitly disclose wherein the first apex axle truss is configured to interlock with a second apex axle truss.  Mullican teaches forming an apex axle truss from multiple parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the truss of Hickling with the teaching of Mullican such that the truss comprises multiple interlocking trusses to allow for easier maintenance should one portion be damaged.
	With regard to claim 19, Hickling fails to explicitly disclose wherein a cylindrical structure is disposed on an upper surface of the flat upper wall, wherein the cylindrical structure is configured to locate a coil spring on the apex coil spring bracket truss.  Mullican teaches a truss including a cylindrical structure 40A disposed on an upper surface of a flat upper wall of the truss, wherein the cylindrical structure 40A is configured to locate a coil spring 38.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the truss of Hickling with the teaching of Mullican’s cylindrical coil spring structure to allow for more convenient suspension means.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 12, 2022